Title: [1779 December 13. Monday.]
From: Adams, John
To: 


      1779 December 13. Monday. The great Inconvenience of this Harbour is, the Entrance is so narrow, there is no possibility of going out, but when the Wind is in one Point, that is the South East…. I was surprized to find so important a Place as this is to the Spanish Naval Power, surrounded by Heights which might easily be possessed by an Enemy, and which entirely overlooked and commanded the Town, the Ships, the Arsenals and Docks.
      
      
      The Three French Ships of the Line here were the Triomphant of Eighty Guns, M. Le Comte De Sade Chef D’Escadre or General, M. Le Chevalier de Grasse Preville, the Capitaine de Pavilion.
      The Souverain of Seventy four Guns, M. Le Chevalier De Glandevesse Captain
      The Jason of Sixty four Guns, M. de La Marthonie, Commander.
      We dined one day with the Comte De Sade on Board the Triomphant, with all the principal Officers of the Fleet in all the Luxury of the French Navy.
      A very fine Turkey was brought upon Table, among every Thing else that Land, Sea or Air could furnish. One of the Captains, as soon as he saw it, observed that he never saw one of those Birds on a Table but it excited in him a deep regret for the Abolition of that order of Ecclesiasticks the Jesuits to whom We were he said, indebted for so many Excellent Things, and among the Rest for Turkeys. These Birds he said were never seen or known in Europe till the Jesuits imported them from India. This occasioned much Conversation and some Controversy: but the majority of the Officers appeared to join in this regrett. The Jesuits were represented as the greatest Masters of Science and Litterature: as practising the best System of Education, and as having made the greatest improvements, the happiest Inventions and the greatest discoveries for the Comfort of Life and the Amelioration of Man and Society. Till this time I had thought that although millions of Jesuits, Pharisees and Machiavilians still existed in the World, yet that the Word Jesuit as well as that of Pharisee and Machiavilian, had become so odious in Courts and unpopular with Nations that neither was ever advocated in good Company. I now found my Error, and I afterwards perceived that even the Philosophers were the principal Friends left to the Jesuits.
      The French Names Dindon and Poulet D’Inde, indicate that the Fowl was imported from India: But the English Name Turkey and Turkey fowl, seems to imply that the Bird was brought from the Levant. But if I am not mistaken, the English pretend that Sir Walter Raleigh first imported this Luxury from America. These important Questions of Natural History I shall leave to the Investigation and Discussion of those who have nothing else to do, nor any thing of more Taste and Consequence to contemplate.
      I was highly entertained however with this Conversation and not a little delighted to find that I could so well understand a Conversation so rapid and lively in French.
      As the Count De Sade placed me next to himself at Table, his chief and indeed his whole Conversation was with me. He was very inquisitive about every Thing in America, but the Subject which most engaged his Attention was the Commerce and especially the Naval Power of America. This Subject I always found most prevalent in the Minds of all the Naval Gentlemen both of France and Spain. The Count said that no Nation in Europe had such Advantages for Naval Power as America. We had Timber of the best Kinds in the World, our Oaks and Cedars especially the Live Oaks and Red Caedars, which America Possessed in such Abundance, were an Advantage that no Nation ever enjoyed before in such Perfection. That We had inexhaustible Mines of Iron Oar and all the Skill and Apparatus necessary to prepare it, work it and refine it. That our Soil produced Flax and Hemp of good quality, and our Agriculturalists knew how to raise it and preserve it. We have a Maxim among Us in the Marine, said the Count, That with Wood, Hemp and Iron, a Nation may do what it will. And you may do what you will, and you will do what you will. For No Nation has, and No Nation that ever existed ever had such Advantages for raising a formidable Navy in a short time as you have. For to all the Materials you add all the Skill and Art. You have already learned of the English, all the Skill in Naval Architecture and all the Art and Enterprise of Navigation, which was ever possessed by the most commercial and most maritime People that ever existed. In fine his Conversation was in the same Strain with that of Monsieur De Thevenot Thevenard at L’Orient, in the Spring of the same Year, but more in detail. As the Count de Sade understood no English and my organs were not very flexible to the French, my part of the Conversation could not be very fluent. I made him however to understand, that I thought our People had so much Employment at home upon their Lands, which would be more comfortable and less hazardous if not more profitable that it would be a long time before they would turn their Attention to a Naval military Power. I must however now confess that I did not then believe that French, Spanish, Dutch and English Emissaries, would obtain so much influence in America as to cast a mist before the Eyes of the People and prevent them from seeing their own Interest and feeling their own Power for seven and twenty Years, to such a degree as to suffer their own Coasts and harbours to be insulted and their Commerce plundered even in the West Indies by Pirates, which a few Frigates might send to their own place. TheCount presented to me The Chevalier De Grasse, as his Captaine De Pavilion and as the Brother of the Count de Grasse, the Commander in America, and as a Gentleman of large and independent Fortune, who had no Occasion to go to Sea but chose to expose himself to the rough Life of a Sea Officer, from pure Zeal for the Kings Service.
     